
	

114 S1223 IS: Energy Loan Program Improvement Act of 2015
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1223
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2015
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to improve the loan guarantee program for innovative
			 technologies, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Energy Loan Program Improvement Act of 2015.
 2.Borrower payment of subsidy costSection 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by striking subsection (b) and inserting the following:
			
 (b)Borrower payment of subsidy costNo guarantee shall be made under subsection (a) unless the Secretary has received from the borrower a payment in full for the cost of the guarantee and deposited the payment into the Treasury..
 3.Prohibition on subordination of debtSection 1702(d)(3) of the Energy Policy Act of 2005 (42 U.S.C. 16512(d)(3)) is amended by striking is not subordinate and inserting (including any reorganization, restructuring, or termination of the obligation) shall not at any time be subordinate.
 4.Loan program transparencySection 1703 of the Energy Policy Act of 2005 (42 U.S.C. 16513) is amended by adding at the end the following:
			
				(f)Loan status
 (1)RequestIf the Secretary does not make a final decision on an application for a loan guarantee under this section by the date that is 270 days after receipt of the application by the Secretary, on that date and every 90 days thereafter until the final decision is made, the applicant may request that the Secretary provide to the applicant a description of the status of the application.
 (2)ResponseNot later than 10 days after receiving a request from an applicant under paragraph (1), the Secretary shall provide to the applicant a response that includes—
 (A)a summary of any factors that are delaying a final decision on the application; and (B)an estimate of when review of the application will be completed..
		5.Temporary program for rapid deployment of renewable energy and electric power transmission projects
 (a)RepealSection 1705 of the Energy Policy Act of 2005 (42 U.S.C. 16516) is repealed. (b)RescissionThere is rescinded the unobligated balance of amounts made available to carry out the loan guarantee program established under section 1705 of the Energy Policy Act of 2005 (42 U.S.C. 16516) (before the amendment made by subsection (a)).
 (c)ManagementThe Secretary of Energy shall ensure rigorous continued management and oversight of all outstanding loans guaranteed under the program described in subsection (b) until those loans have been repaid in full.
			
